               Case 19-10289-LSS           Doc 3686       Filed 06/15/21        Page 1 of 20




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket No. 3624
------------------------------------------------------------ x

 DEBTORS’ OBJECTION TO MOTION OF HOLDERS OF TALC PERSONAL INJURY
  CLAIMS REPRESENTED BY ARNOLD & ITKIN LLP TO DISREGARD CERTAIN
   VOTE CHANGES MADE WITHOUT COMPLYING WITH BANKRUPTCY RULE
  3018, AND THE REQUIRED SHOWING OF CAUSE, IN CONNECTION WITH THE
         VOTING ON THE NINTH AMENDED JOINT CHAPTER 11 PLAN OF
     REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS DEBTOR
          AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) in

these chapter 11 cases (the “Chapter 11 Cases”) hereby file this objection (the “Objection”) to

the Motion of Holders of Talc Personal Injury Claims Represented By Arnold & Itkin LLP to

Disregard Certain Vote Changes Made Without Complying with Bankruptcy Rule 3018, and the

Required Showing of Cause, in Connection with the Voting on the Ninth Amended Joint Chapter

11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter

11 of the Bankruptcy Code [Docket No. 3624] (the “Motion”) filed by Arnold & Itkin LLP

(“Movant”) and to the joinders to the Motion filed by (i) Johnson & Johnson and Johnson &

Johnson Consumer Inc. [Docket No. 3653], (ii) the Cyprus Excess Insurers [Docket No. 3679],

and (iii) Aylstock, Witkin, Kreis & Overholtz, PLLC [Docket No. 3685]. In support of this




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.


US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS          Doc 3686     Filed 06/15/21      Page 2 of 20




Objection, the Debtors, by and through their undersigned counsel, respectfully represent as

follows:

                                      PRELIMINARY STATEMENT

        1.       As a tag-along to Movant’s prior request for a unilateral extension of the court-

ordered confirmation schedule to permit it to serve harassingly overboard written discovery “on

all issues concerning the solicitation and tabulation of ballots,”2 Movant has found yet another

avenue to strike a collateral attack on the Plan3 and to try to call into question the integrity of the

voting process. Having been unable to point to any evidence of bad faith or impropriety or to

identify any breach of any provision of the Solicitation Procedures in connection with the

Discovery Motion, Movant’s motivation in filing the Motion could not be more clear – to try to

tank the vote and block confirmation of the Plan by any means necessary even if it requires the

disenfranchisement of thousands of talc claimants that voted in favor of the Plan.

        2.       This time, Movant asks this Court to take the unprecedented step of converting

more than 18,000 votes accepting the Plan into rejections. These votes were submitted by three

law firms (the “Voting Parties”)4 on behalf of their clients after the March 25, 2021 Voting



2
        See Motion of Holders of Talc Personal Injury Claims Represented By Arnold & Itkin LLP to
Extend Discovery Deadlines and Permit Discovery of the Plan Proponents, Prime Clerk and Certain Third
Parties Relating to the Solicitation and Voting With Respect to the Ninth Amended Joint Chapter 11 Plan
of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates Under Chapter 11 of the
Bankruptcy Code [Docket No. 3425] at ¶ 6, filed by Movant on April 17, 2021 (the “Discovery Motion”).
On June 11, 2021, the Debtors filed the Debtors’ Objection to Motion of Holders of Talc Personal Injury
Claims Represented By Arnold & Itkin LLP to Extend Discovery Deadlines and Permit Discovery of the
Plan Proponents, Prime Clerk and Certain Third Parties Relating to the Solicitation and Voting With
Respect to the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and
its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No. 3640] (the “Discovery Motion
Objection”).
3
         Capitalized terms used and not otherwise defined herein have the meaning ascribed to them in the
Plan or the Solicitation Procedures Order (each as defined herein).
4
         The Voting Parties are (i) Bevan and Associates LPA, Inc. (“Bevan”), (ii) Trammel P.C., and
(iii) Williams Hart Boundas Easterby (“Williams Hart”).

                                                   2
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS       Doc 3686     Filed 06/15/21     Page 3 of 20




Deadline and superseded the claimants’ prior votes to reject the Plan submitted by the Voting

Parties. Such a request is not warranted where, as the Debtors detailed in their Discovery Motion

Objection responding to myriad unfounded accusations set forth in the Discovery Motion, the Plan

Proponents properly accepted votes after March 25, 2021 and the Debtors and the Voting Parties

complied with the Solicitation Procedures approved by the Court. Despite the baseless claims

made in the Motion (and in the Discovery Motion), the Debtors have continuously conducted

themselves in a manner that promotes the integrity of the voting process, and have at all times

acted with full transparency.

        3.       Movant’s arguments in support of this extraordinary relief disregard the court-

approved Solicitation Procedures which (i) direct the Debtors’ solicitation agent, Prime Clerk LLC

(“Prime Clerk”), to count superseding ballots submitted on or before the March 25 Voting

Deadline or such later date as agreed by the Debtors with the consent of the Plan Proponents and

(ii) also provide a “rebuttable presumption that any claimant who submits a properly completed

superseding Ballot . . . on or before the Voting Deadline has sufficient cause, within the meaning

of Bankruptcy Rule 3018(a), to change . . . such claimant’s acceptance or rejection of the Plan.”

Solicitation Procedures at §§ VI.2.f, VI.2.h. These provisions obviate the need for separate notice

and a hearing pursuant to Bankruptcy Rule 3018 in order to approve a vote change where, as here,

the Plan Proponents agreed to accept all votes submitted on or before April 6, 2021 and the Voting

Parties submitted their superseding Master Ballots on or before that date. Nevertheless, Movant

requests that the Court disregard the superseding Master Ballots submitted by the Voting Parties

on behalf of their clients without grounds to do so and without even attempting to rebut the

presumption established in the Solicitation Procedures that the Voting Parties had sufficient cause

to change their votes.



                                                3
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS         Doc 3686      Filed 06/15/21     Page 4 of 20




        4.       Even if the Court were to determine that Bankruptcy Rule 3018 nevertheless

requires the Voting Parties to establish cause in the first instance (despite the rebuttable

presumption established in the Solicitation Procedures), cause exists for a party to change its vote

where the change is based on a misunderstanding of the terms of a plan. As discussed below, this

was exactly the case with at least one of the Voting Parties – Bevan – which exercised its right to

withdraw its initial Master Ballot and cast a superseding Master Ballot in accordance with the

process outlined in the Solicitation Procedures after realizing that it had misinterpreted certain

provisions of the Plan.

        5.       At bottom, the Motion is a last ditch attempt by a disgruntled party dissatisfied with

the results of the solicitation process to manufacture an error in hopes of reversing the results of

the vote for its own benefit. This Court should decline to take the unprecedented step of reversing

votes submitted by the Voting Parties that represent the will of over 18,000 talc claimants and deny

the Motion.

                                      FACTUAL BACKGROUND

        6.       The Motion of Debtors For Entry of Order (I) Approving Disclosure Statement and

Form and Manner of Notice of Hearing Thereon, (II) Establishing Solicitation Procedures,

(III) Approving Form and Manner of Notice to Attorneys and Certified Plan Solicitation Directive,

(IV) Approving Form of Ballots, (V) Approving Form, Manner, and Scope of Confirmation

Notices, (IV) Establishing Certain Deadlines in Connection with Approval of Disclosure Statement

and Confirmation of Plan, and (VII) Granting Related Relief [Docket No. 1716] (the “Solicitation

Procedures Motion”) was filed over a year ago, on May 15, 2020. On January 27, 2021, the relief




                                                   4
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS         Doc 3686      Filed 06/15/21      Page 5 of 20




sought in the Solicitation Procedures Motion was approved by the Court,5 and 4:00 p.m.

(prevailing Eastern Time) on March 25, 2021 (the “Voting Deadline”) was established as the

deadline to submit votes on the Ninth Amended Joint Chapter 11 Plan of Reorganization of Imerys

Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket

No. 2852] (the “Plan”). Although the Voting Deadline was set for March 25, 2021, consistent

with the Solicitation Procedures, the Debtors, with the consent of the other Plan Proponents,

accepted all properly completed ballots that were submitted on or before April 6, 2021 (the day

before the Initial Voting Declaration (as defined herein) was filed). In other words, the Voting

Deadline was extended to April 6, 2021 as to all parties that submitted late votes.

        7.       As described in the Voting Declarations,6 Prime Clerk received, reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime

Clerk’s voting database and processed in accordance with the Solicitation Procedures. To be

included in the tabulation results as valid, a ballot must have been (i) properly completed pursuant

to the Solicitation Procedures, (ii) executed by the relevant holder entitled to vote on the Plan (or


5
        See Order (I) Approving Disclosure Statement and Form and Manner of Notice of Hearing
Thereon, (II) Establishing Solicitation Procedures, (III) Approving Form and Manner of Notice to
Attorneys and Certified Plan Solicitation Directive, (IV) Approving Form of Ballots, (V) Approving Form,
Manner, and Scope of Confirmation Notices, (VI) Establishing Certain Deadlines in Connection with
Approval of Disclosure Statement and Confirmation of Plan, and (VII) Granting Related Relief [Docket
No. 2863] (“Solicitation Procedures Order”). The “Solicitation Procedures” were approved by, and
attached as Exhibit 1 to, the Solicitation Procedures Order.
6
         On April 7, 2021, Prime Clerk filed the Declaration of Christina Pullo of Prime Clerk LLC
Regarding the Solicitation of Votes and Preliminary Tabulation of Ballots Cast on the Ninth Amended Joint
Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter
11 of the Bankruptcy Code [Docket No. 3334] (the “Initial Voting Declaration”). On May 7, 2021, Prime
Clerk filed the Supplemental Declaration of Christina Pullo of Prime Clerk LLC Regarding the Solicitation
of Votes and Tabulation of Ballots Cast on the Ninth Amended Joint Chapter 11 Plan of Reorganization of
Imerys Talc America, Inc. and Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code [Docket No.
3534] (the “Supplemental Voting Declaration”, together with the Initial Voting Declaration, the “Voting
Declarations”).

                                                   5
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS          Doc 3686      Filed 06/15/21       Page 6 of 20




such holder’s authorized representative), (iii) returned to Prime Clerk via an approved method of

delivery set forth in the Solicitation Procedures, and (iv) received by Prime Clerk on or before the

Voting Deadline, except to the extent such Voting Deadline was extended by the Debtors, with the

consent of the Plan Proponents. Suppl. Voting Decl. at ¶ 8.

        8.       The Supplemental Voting Declaration includes Prime Clerk’s final tabulation of

votes, resulting in a total of 78,357 valid votes received, with 62,553 accepting votes (79.83%)

and 15,804 rejecting votes (20.17%). Suppl. Voting Decl. at Ex. A. Exhibit C to the Supplemental

Voting Declaration lists all defective votes that were excluded from the tabulation for various

reasons, including, among other reasons, because such votes were superseded by a valid

superseding vote by or on account of the same holder of a claim. Id. at Ex. C.

        9.       As noted in the Voting Declarations, Prime Clerk received Master Ballots after the

March 25 Voting Deadline for holders of Direct Talc Personal Injury Claims from the three Voting

Parties, as well as certain other law firms, including (i) Aylstock, Witkin, Kreis & Overholtz,

PLLC, (ii) Linville Johnson PLLC, (iii) Morgan & Morgan, (iv) Bachus & Schanker, LLC, (v)

Baum Hedlund Aristei & Goldman, P.C., and (vi) Seithel Law, LLC. These Master Ballots

included 18,553 accept votes and 3,120 reject votes. See Initial Voting Decl. at ¶ 7, n.6; Suppl.

Voting Decl. at ¶ 8, n.6. The Debtors also received certain Direct Ballots from holders of Direct

Talc Personal Injury Claims after the March 25 Voting Deadline. See Initial Voting Decl. at ¶ 7,

n.7; Suppl. Voting Decl. at ¶ 8, n.7.7 The Debtors, with the consent of the Plan Proponents, waived

the late defect – i.e., extended the Voting Deadline – as to each of these Master Ballots and Direct



7
         The Initial Voting Declaration notes that “Prime Clerk received 128 Direct Ballots from holders of
Direct Talc Personal Injury Claims after the Voting Deadline.” See Initial Voting Decl. at ¶ 7, n.7. This
number was updated in the Supplemental Voting Declaration, which notes that “Prime Clerk received 142
Direct Ballots from holders of Direct Talc Personal Injury Claims after the Voting Deadline and prior to
the filing of the [Initial Voting Declaration].” See Suppl. Voting Decl. at ¶ 8, n.7.

                                                    6
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS         Doc 3686       Filed 06/15/21      Page 7 of 20




Ballots, which were received on or before April 6, and directed Prime Clerk to include the votes

in the vote tabulation.

        10.      In addition, the Supplemental Voting Declaration corrected certain typographical

errors that were made in the Initial Voting Declaration. The Initial Voting Declaration incorrectly

stated that the reason for exclusion of the votes cast by the Voting Parties in the original Master

Ballots was “Master Ballot superseded by later received valid master ballot from different law firm

with consistent vote on account of the same holder.” See Initial Voting Decl. at Ex. C (emphasis

added). As noted in paragraph 16 of the Supplemental Voting Declaration, however, this was a

typographical error as each of the Voting Parties submitted revised Master Ballots that changed

the votes that had been submitted in a prior Master Ballot by that same firm. See Suppl. Voting

Decl. at ¶ 16. Accordingly, the Supplemental Voting Declaration corrected the error and clarified

that the reason for exclusion was “Master Ballot superseded by latest-dated valid Master Ballot

from the same law firm with inconsistent vote on account of the same holder.” See id. at Ex. C

(emphasis added).8

                                            ARGUMENT

        A.       The Solicitation Procedures Established a Rebuttable Presumption that the
                 Voting Parties had Sufficient Cause Within the Meaning of Bankruptcy Rule
                 3018(a) to Change Their Votes

        11.      The Solicitation Procedures undercut Movant’s argument that the votes submitted

by the Voting Parties should be disregarded for an alleged failure to comply with Bankruptcy Rule

3018. First, the Solicitation Procedures provide that:




8
        This error would have been readily apparent to anyone reviewing the Initial Voting Declaration, as
the tabulation attached as Exhibit A thereto disclosed only 15,900 votes rejecting the Plan. See Initial
Voting Decl. at Ex. A. If the language in Exhibit C to the Initial Voting Declaration had been correct, an
additional 18,000 votes would have been included as reject votes in the vote tabulation.

                                                    7
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS         Doc 3686      Filed 06/15/21     Page 8 of 20




                 if multiple Ballots are received from the same attorney or agent with
                 respect to the same Claim (but not from the holder thereof), the
                 latest-dated otherwise valid Ballot that is received before the Voting
                 Deadline (or such later date as agreed by the Debtors with the
                 consent of the Plan Proponents, with such consent not to be
                 unreasonably withheld) will be the Ballot that is counted as a vote
                 to accept or reject the Plan.

Solicitation Procedures at § VI.2.h. This language requires Prime Clerk to count the latest-dated

ballot received before or after the Voting Deadline (if agreed to by the Debtors with the consent

of the Plan Proponents) as a vote to accept or reject the Plan. Second, in the event a superseding

ballot is received, the Solicitation Procedures further provide that “[t]here will be a rebuttable

presumption that any claimant who submits a properly completed superseding Ballot or

withdrawal of a Ballot on or before the Voting Deadline has sufficient cause, within the meaning

of Bankruptcy Rule 3018(a), to change or withdraw such claimant’s acceptance or rejection of the

Plan.” Id. at § VI.2.f (emphasis added) (the “Rebuttable Presumption Provision”). Taken

together, these provisions allow claimants to submit superseding ballots after the Voting Deadline,

if an extension to such Voting Deadline is agreed by the Debtors, with the consent of the Plan

Proponents, and create a rebuttable presumption that such claimant acted with cause in changing

his or her vote within the meaning of Bankruptcy Rule 3018(a) (thereby obviating the need for a

separate notice and a hearing).

        12.      In applying the foregoing, it is evident that the superseding Master Ballots

submitted by the Voting Parties were appropriately included in the vote tabulation without the

need for the Voting Parties to seek separate notice and a hearing under Bankruptcy Rule 3018

because the Plan Proponents consented to the late submission of the superseding Master Ballots –




                                                   8
US-DOCS\124464084.8RLF1 25488887v.1
               Case 19-10289-LSS          Doc 3686       Filed 06/15/21      Page 9 of 20




thereby extending the Voting Deadline – which resulted in a rebuttable presumption that the

Voting Parties had cause to change and/or withdraw their prior Master Ballots.9

        13.      Although Movant agrees that the Solicitation Procedures establish a rebuttable

presumption of cause for votes changed prior to March 25, 2021, it argues that the Solicitation

Procedures “do not provide the same rebuttable presumption under Rule 3018 for votes submitted

after the Voting Deadline even if the Debtors and Plan Proponents permit such votes to be

submitted after the Voting Deadline.” Motion at ¶ 20. Movant’s reading assumes that the term

“Voting Deadline” means March 25, 2021 and does not include any extension agreed to by the

Debtors, with the consent of the Plan Proponents. The Debtors disagree with this interpretation

and submit the Voting Deadline is properly read to include any extensions to the original deadline

or consent to the submission of late votes provided in connection with the Solicitation

Procedures.10

        14.      Movant’s overly technical reading of the Rebuttable Presumption Provision

frustrates the purpose and effect of related provisions in the Solicitation Procedures. Specifically,

Section VI.2.c of the Solicitation Procedures permits any voter to withdraw his or her vote by

delivering a written notice of withdrawal to Prime Clerk before the Voting Deadline or such later

date as agreed by the Debtors with the consent of the Plan Proponents. See Solicitation Procedures

at § VI.2.c. Similarly, Section VI.2.h of the Solicitation Procedures requires Prime Clerk to count

superseding ballots received before the Voting Deadline or such later date as agreed by the Debtors



9
         Movant suggests that the “procedure” to rebut the presumption is “the filing of a 3018 vote change
motion” by the party submitting the superseding vote. Motion at ¶ 21. Such a reading conflicts with the
plain language of the Rebuttable Presumption Provision and would render the presumption – an evidentiary
burden – utterly meaningless. It is up to a party that believes the presumption should be rebutted, i.e. the
party contesting the change in vote, to provide evidence in support of such rebuttal. Otherwise, the
presumption should stand.
10
        See infra ¶ 16.

                                                     9
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS          Doc 3686        Filed 06/15/21      Page 10 of 20




with the consent of the Plan Proponents. See id. at § VI.2.h.11 Accordingly, the Plan Proponents

are authorized to permit a party to withdraw a ballot or submit a superseding ballot after the Voting

Deadline if such deadline is extended pursuant to the terms of the Solicitation Procedures (and

Prime Clerk is required to recognize the withdrawal or superseding ballot). Notwithstanding,

Movant takes the illogical position that such claimant would not receive the benefit of the

Rebuttable Presumption Provision (and would therefore be required to file a separate motion with

the Court to permit the vote change or withdrawal, which Prime Clerk is already required to accept,

even if the presumption is not rebutted). This requires a tortured reading of the Solicitation

Procedures that creates arbitrarily inconsistent treatment among voters.

        15.      When read in conjunction with the other provisions of the Solicitation Procedures,

the logical interpretation is that the Rebuttable Presumption Provision is intended to apply equally

to claimants that submit properly completed superseding ballots on or before the Voting Deadline

as such deadline may be extended as agreed by the Debtors with the consent of the Plan

Proponents. See United States v. Nee, 573 F. App’x 37, 39 (2d Cir. 2014) (“When interpreting a

particular provision of a [order], ‘we are required . . . to read that provision in light of the [order]

as a whole.’”) (internal citation omitted); In re Trico Marine Services, Inc., 450 B.R. 474, 482-83

(Bankr. D. Del. 2011) (“[T]he Court is obliged to construe [the order] in its entirety and interpret

its provisions in a consistent manner.”); see also Am. Eagle Outfitters v. Lyle & Scott Ltd., 584

F.3d 575, 587 (3d Cir. 2009) (“The paramount goal of contract interpretation is to determine the




11
          In addition, Section VI.2.j of the Solicitation Procedures expressly provides the Debtors with the
option of recognizing any vote change after the Voting Deadline or such later date as agreed by the Debtors
with the consent of Plan Proponents. See id. at § VI.2.j (“The Debtors will not be obligated to recognize
any . . . change of any vote received after the Voting Deadline (or such later date as agreed by the Debtors
with the consent of the Plan Proponents[.]”).

                                                    10
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS           Doc 3686        Filed 06/15/21      Page 11 of 20




intent of the parties.”) (quotations omitted).12 Movant’s reading would frustrate the Debtors’

ability to extend the Voting Deadline to superseding claims, which is clearly contemplated by the

Solicitation Procedures. See Capitol Bus Co. v. Blue Bird Coach Lines, Inc., 478 F.2d 556, 560

(3d Cir. 1973) (“A contract is to be considered as a whole, and, if possible, all its provisions should

be given effect[.]”); In re Dura Auto. Sys., Inc., 379 B.R. 257, 268 (Bankr. D. Del. 2007) (“[R]ead

the contract as a whole and consider all parts of the whole and not give undue force to certain

words or phrases that would distort or confuse the primary and dominant purpose of the contract.”);

Anguilla RE, LLC v. Lubert-Adler Real Estate Fund IV, L.P., No. N11C-10-061, 2012 WL

5417101, at *5 (Del. Super. Nov. 5, 2012) (“[T]he court must interpret the contract so as to

conform to an evident consistent purpose and in a manner that makes the contract internally

consistent.”); GRT, Inc. v. Marathon GTF Tech., Ltd., No. 5571-CS, 2012 WL 2356489, at *4

(Del. Ch. June 21, 2012) (“When interpreting a contract, a court must give effect to all of the terms

of the instrument and read it in a way that, if possible, reconciles all of its provisions. That is, a

court will prefer an interpretation that harmonizes the provisions in a contract as opposed to one

that creates an inconsistency or surplusage.”).

        16.       This interpretation is further supported by the use of the term “Voting Deadline”

throughout the Solicitation Procedures, the Solicitation Procedures Order, and the Master Ballots,

including the following:

                 Solicitation Procedures Order at ¶ 5: Voting Deadline is “March 25, 2021, at 4:00
                  p.m. (Prevailing Eastern Time); provided that the Debtors are authorized to extend
                  the Voting Deadline for any party entitled to vote on the Plan[.]”;


12
         When construing an agreed order, courts approach this task as an exercise of contract interpretation.
See Trico Marine Services, 450 B.R. at 482 (“When construing an agreed or negotiated form of order . . .
the Court approaches the task as an exercise of contract interpretation rather than the routine enforcement
of a prior court order.”); In re Felt Mfg. Co., Inc., 402 B.R. 502, 511 (Bankr. D.N.H. 2009) (“The terms of
court orders, plans of reorganizations, and stipulations between parties are typically examined under
principles of contract interpretation.”).

                                                     11
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS          Doc 3686       Filed 06/15/21     Page 12 of 20




                 Solicitation Procedures Order at ¶ 20: “A Ballot shall not be counted if: [t]he Ballot
                  is not actually received by the Solicitation Agent in the manner set forth in the
                  Solicitation Procedures by the Voting Deadline, unless the Debtors shall have
                  granted an extension of the Voting Deadline with respect to such Ballot, or this
                  Court shall have granted such an extension.”;
                 Solicitation Procedures at § VI.1.b: “A vote cast on a Ballot will not be counted if
                  any of the following applies to such Ballot: [t]he Ballot is not actually received by
                  the Solicitation Agent . . . by the Voting Deadline, unless the Debtors, with the
                  consent of the Plan Proponents, have granted an extension of the Voting Deadline
                  with respect to such Ballot, or the Bankruptcy Court has granted an extension.”;
                 Solicitation Procedures at § VI.2.c: “Any voter that delivers a valid Ballot may
                  withdraw his, her, or its vote by delivering a written notice of withdrawal to the
                  Solicitation Agent before the Voting Deadline (or such later date as agreed by the
                  Debtors with the consent of the Plan Proponents, with such consent not to be
                  unreasonably withheld).”;
                 Solicitation Procedures at § VI.2.j: “The Debtors will not be obligated to recognize
                  any withdrawal, revocation or change of any vote received after the Voting
                  Deadline (or such later date as agreed by the Debtors with the consent of the Plan
                  Proponents, with such consent not to be unreasonably withheld).”;
                 Solicitation Procedures Order at Ex. 3-2: “If your Ballot is not received on or
                  before the Voting Deadline by the Solicitation Agent, and such Voting Deadline is
                  not extended by the Debtors as noted above, your vote will not be counted.”; and
                 Solicitation Procedures Order at Ex. 3-2: “Unless such time is extended by the
                  Debtors or the Bankruptcy Court, this Master Ballot must be properly completed,
                  signed, and returned to the Solicitation Agent . . . [by the Voting Deadline].”
        17.       These provisions make clear that “Voting Deadline” is intended to include any

extension of the Voting Deadline agreed to by the Debtors, with the consent of the Plan Proponents.

        B.        Bankruptcy Rule 3018(a) is Inapplicable

        18.       As discussed above, the Voting Parties’ compliance with the Solicitation

Procedures creates a rebuttable presumption that the Voting Parties had sufficient cause, within

the meaning of Bankruptcy Rule 3018(a), to change their votes to accept the Plan. Thus, and

despite the contentions made by Movant, the Voting Parties were not required to file a Bankruptcy

Rule 3018 motion, and the burden is on Movant or other third parties to rebut the presumption.

        19.       Instead of rebutting the presumption, Movant contends that “[e]ven if it is

permissible for a solicitation procedures order to include such rebuttable presumption under Rule

                                                   12
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS         Doc 3686       Filed 06/15/21     Page 13 of 20




3018, that presumption does not excuse compliance with Rule 3018 altogether.” See Motion at ¶

21. Movant even takes this one step further, noting that:

                 The Debtors did not give reasonable notice to parties in interest or
                 the Bankruptcy Court that the Debtors were setting up procedures,
                 in direct contravention of Rule 3018, whereby they could abuse
                 their power to accept Master Ballots after the Voting Deadline to
                 “persuade” parties to change their votes after the Voting Deadline,
                 without adhering to the requirements of Rule 3018 and the required
                 showing of cause and disclosure of reasons and motivation for the
                 change of such votes. The Debtors and the other Plan Proponents
                 should not be able to argue they can do so now.

Id. at ¶ 23. These allegations are nothing more than an untimely attack on the Solicitation

Procedures, which were approved by the Court nearly five months ago. The Debtors did not hide

the ball or provide inadequate notice of the Solicitation Procedures to parties in interest or the

Court. To the contrary, the Rebuttable Presumption Provision was included in the initial version

of the Solicitation Procedures Order filed with the Solicitation Procedures Motion over a year ago.

Movant was given ample time to object to the Rebuttable Presumption Provision in the Solicitation

Procedures – over 8 months, significantly more time than most parties in chapter 11 proceedings

have to object to solicitation procedures – but failed to do so despite submitting over 70 pages of

objections related to the Solicitation Procedures Motion with the Court. Movant should not be

entitled to re-litigate issues that have long ago been decided by the Court.

        20.      Moreover, provisions similar to the Rebuttable Presumption Provision are regularly

approved by courts in the Third Circuit and other circuits (including in the mass tort context).

Accordingly, the implication that the Rebuttable Presumption Provision is somehow inappropriate

or an “abuse of power” is in direct contradiction with established practice in this district. See, e.g.,

In re BL Restaurants Holding LLC, Case No. 20-10156 (MFW) (Bankr. D. Del. Mar. 10, 2021)

[Docket No. 787]; In re RUI Holding Corp., Case No. 19-11509 (JTD) (Bankr. D. Del. Jan. 15,

2020) [Docket No. 359]; In re Kaiser Gypsum Company, Inc., Case No. 16-31602 (JCW) (Bankr.

                                                  13
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS         Doc 3686        Filed 06/15/21     Page 14 of 20




W.D.N.C. Oct. 23, 2019) [Docket No. 1875]; In re Garlock Sealing Technologies LLC, Case No.

10-BK-31607 (JCW) (Bankr. W.D.N.C. July 29, 2016) [Docket No. 5445]; In re Shelbourne North

Water Street, L.P., Case No. 13-44315 (JSB) (Bankr. N.D. Ill. June 30, 2014) [Docket No. 267].

Indeed, it is routine and customary for claimants to cast superseding votes in accordance with

court-approved solicitation procedures without seeking separate notice and a hearing. See, e.g., In

re BBGI US, Inc., No. 20-11785 (CSS) (Bankr. D. Del. Mar. 3, 2021) [Docket No. 1085] (final

tabulation excluded ballots that were superseded by later received valid ballots, consistent with

solicitation procedures); In re GNC Holdings, Inc., No. 20-11662 (KBO) (Bankr. D. Del. Oct. 8,

2020) [Docket No. 1350] (same); In re TK Holdings, Inc., No. 17-11375 (BLS) (Bankr. D. Del.

Feb. 16, 2018) [Docket No. 2100] (same).

        21.      At bottom, the Solicitation Procedures establish a process that permits Movant to

rebut the presumption that the Voting Parties had sufficient cause to change their votes, but Movant

has failed to do so.13 Instead, Movant makes ancillary and groundless accusations using hyperbolic

language aimed at the Debtors’ conduct related to the voting process. For example, Movant

attempts to elevate a mere scrivener’s error – the typographical error discussed in paragraph 10

above, which was corrected in the Supplemental Voting Declaration – to some sort of conspiracy

on the part of the Debtors to mislead all parties and the Court. Not only are such accusations

baseless and wildly inappropriate attacks on the Debtors and their professionals, but Movant fails

to explain how or why the Debtors would benefit from seeking to “hide” such information where

any party that compared Exhibit C of the Initial Voting Declaration to the final tabulation would



13
        While Mr. Itkin testified at his deposition in connection with the Discovery Motion that he had
substantial communications with many parties in relation to the Plan, including Williams Hart (one of the
Voting Parties), he admitted that he has had no communications with Bevan and thus has no basis for an
understanding as to why Bevan submitted a superseding Master Ballot. See Discovery Motion Objection
at Ex. A (Deposition of Jason Itkin)) at 153:20-154:4, 165:5-20.

                                                   14
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS          Doc 3686        Filed 06/15/21      Page 15 of 20




have identified that there was clearly an error in the Initial Voting Declaration.14 In any event,

these types of accusations are not relevant to rebutting the presumption of cause established by the

Solicitation Procedures.

        C.       Sufficient Cause Exists to Permit Bevan to Change Its Votes and the Voting
                 Parties Should Have an Opportunity to Seek Relief Under Bankruptcy Rule
                 3018

        22.      Assuming arguendo that this Court were to determine that the Voting Parties must

still establish cause pursuant to Bankruptcy Rule 3018 despite the Rebuttable Presumption

Provision, sufficient cause exists to permit Bevan to change its votes.15

        23.      On March 25, 2021, Bevan cast an initial Master Ballot (“Initial Master Ballot”)

totaling 15,719 votes rejecting the Plan. Then, on March 29, 2021, Bevan informed Prime Clerk

in writing of its decision to withdraw the Initial Master Ballot in accordance with the terms of the

Solicitation Procedures governing the withdrawal of votes. See Solicitation Procedures at § VI.2.c.

The Debtors, with the consent of the Plan Proponents, consented to the withdrawal of the Initial

Master Ballot.        Thereafter, on April 6, 2021, Bevan cast a superseding Master Ballot

(“Superseding Master Ballot”) totaling 15,719 votes accepting the Plan. The Debtors, with the

consent of the Plan Proponents, agreed to the late submission of the Superseding Master Ballot.

        24.      As described in the Bevan Declaration,16 the Initial Master Ballot submitted by

Bevan was based on a misunderstanding of the Plan. Specifically, the Bevan Declaration makes



14
        One such party clearly identified this error in its joinder to the Discovery Motion. See Joinder by
AWKO Claimants to Motion of Holders of Talc Personal Injury Claims Represented by Arnold & Itkin LLP
to Extend Deadlines for Voting-Related Discovery [Docket No. 3527] at ¶ 5, n.3. Movant also
acknowledged the improbability of the tabulation results if Exhibit C of the Initial Voting Declaration was
accurate. See Discovery Motion at ¶ 16.
15
         The Bevan votes reflect the majority of the votes submitted by the Voting Parties in the aggregate.
However, the Debtors also believe that sufficient cause exists to permit the other Voting Parties to change
their votes, as well.
16
        See Declaration of Counsel [Docket No. 3684] (the “Bevan Declaration”).

                                                    15
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS       Doc 3686       Filed 06/15/21     Page 16 of 20




clear that the Initial Master Ballot was submitted because counsel for the Bevan Claimants (as

defined in the Bevan Declaration) believed that the Plan “negatively and unfairly impacted the

Bevan Claimants that were exposed to industrial talc in the manufacturing process” in that the Plan

“may impair the Bevan Claimants’ voting rights under the bankruptcy case of Cyprus Mines

Corporation[.]” See Bevan Declaration at ¶ 4. After submitting the Initial Master Ballot, Bevan

discussed its concerns with representatives of the Tort Claimants’ Committee, and on or about

March 26, 2021, Bevan received certain clarifications that alleviated its concerns “regarding the

impact [t]he Plan may have on the Bevan Claimants’ voting rights under the Cyprus Bankruptcy.”

See id. at ¶¶ 5-6. After confirming this misunderstanding, Bevan withdrew the Initial Master

Ballot, informed representatives of the Tort Claimants’ Committee that Bevan was in support of

the Plan, and submitted the Superseding Master Ballot. Thus, after receiving certain clarifications

regarding the Plan and its impact on the Cyprus Bankruptcy (as defined in the Bevan Declaration),

the Bevan Claimants are fully in support of the Plan. Id. at ¶¶ 7-10.

        25.      Bankruptcy Rule 3018(a) provides that “[f]or cause shown, the court after notice

and a hearing may permit a creditor or equity security holder to change or withdraw an acceptance

or rejection. “Cause” is not defined in Bankruptcy Rule 3018, and is “left up to the court to

determine in the exercise of its discretion. See In re MPM Silicones, LLC, No. 14-22503-rdd, 2014

WL 4637175, at *1-2 (Bankr. S.D.N.Y. Sept. 17, 2014). In analyzing Bankruptcy Rule 3018(a),

courts have determined that the test for determining whether cause exists is not a difficult one to

meet. See In re Kellogg Square P’ship, 160 B.R. 332, 334 (Bankr. D. Minn. 1993) (“The test for

determining whether cause has been shown should not be a difficult one to meet. As long as the

reason for the vote change is not tainted, the change of vote should usually be permitted. The court




                                                16
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS         Doc 3686       Filed 06/15/21    Page 17 of 20




must only ensure that the change is not improperly motivated.”); see also MPM Silicones, 2014

WL 4637175, at *2 (same).

        26.      Moreover, courts generally agree that cause exists to change a vote “in order to

allow the voting entity to intelligently express its will.” See Kellogg Square P’ship, 160 B.R. at

334. Examples of this type of cause include, among others: (1) misreading the terms of the plan;

(2) a breakdown in communications at the voting entity; or (3) execution of the first ballot by one

without authority. See id.; see also MPM Silicones, 2014 WL 4637175, at *2. In these situations,

courts allow vote changing almost as a matter of course. See In re Kellogg Square P’ship, 160

B.R. at 335 (“[G]iving effects to the erroneously cast vote would defeat the right to franchise.”).

        27.      Movant’s notion that Bankruptcy Rule 3018(a) requires something more than a

mere change of heart and that a vote change should not be permitted where it did the confirmation

process violence is inapposite. As is clear from the above, the Initial Master Ballot submitted by

Bevan was based on a misunderstanding of the Plan, and Bevan exercised its right to withdraw the

Initial Master Ballot and cast the Superseding Master Ballot in accordance with the process

outlined in the Solicitation Procedures. Movant has not suggested that Bevan acted in a manner

that was inconsistent with the Solicitation Procedures or provided any evidence that Bevan acted

with an improper motive.17 Where, as here, a vote was cast based on a misreading of the terms of

the Plan, a party should be permitted to change its vote and intelligently express its will. Thus, it

is readily apparently that cause would exist under Bankruptcy Rule 3018.

        28.      Based on all of the foregoing, it is the Debtors’ position that a separate notice and

a hearing pursuant to Bankruptcy Rule 3018 is not required. However, if the Court is inclined to




17
         Further, the Bevan Declaration notes that “[n]o promises or inducements were offered by anyone
to entice the Bevan Claimants to support the Plan.” See Bevan Declaration at ¶ 11.

                                                  17
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS         Doc 3686       Filed 06/15/21     Page 18 of 20




disagree, the Debtors request that the Court provide each Voting Party with the opportunity to file

a motion pursuant to Bankruptcy Rule 3018 prior to ruling on the relief sought by Movant in the

Motion. Nothing precludes the Voting Parties from filing a Bankruptcy Rule 3018 motion in the

event the Court determines that is necessary or advisable to do so. See MPM Silicones, 2014 WL

4637175, at *1-2 (“Before the 1991 amendments of the Bankruptcy Rules, Bankruptcy Rule

3018(a) also required that any motion to change or withdraw a vote be made before the deadline

for voting had passed, but this was repealed in the form of the current version of the rule[.]”).

        D.       Movant’s Requested Relief is Unconscionable

        29.      Movant is seeking not only to disregard the superseding Master Ballots submitted

by the Voting Parties, but also asks the Court to recognize and tabulate the superseded reject votes

cast by the Voting Parties. If Movant’s request is granted not only will more than 18,000 votes

cast by the Voting Parties be disregarded, but they will be counted as votes against the Plan –

which would consist of a 36,000 vote swing from acceptance to rejection. This would be an absurd

result that has no basis in law or equity.

        30.      Movant is effectively seeking to disenfranchise 18,000 claimants for the sole

purpose of blocking plan confirmation, and asks the Court to ignore the fact that the Voting Parties

independently decided that it was in the best interests of their clients to change their votes to accept

the Plan. The relief requested by Movant goes against the fundamental principles of the voting

process and would put the Court in the position of stepping into the claimant’s shoes and making

a decision regarding acceptance or rejection of the Plan on their behalf. The fact that this request

is coming from a party that rejected the Plan and is now seeking to block confirmation is

concerning, and if permitted, raises serious questions as to the fairness and integrity of the voting

process.



                                                  18
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS        Doc 3686       Filed 06/15/21   Page 19 of 20




                                          CONCLUSION

        31.      For the reasons stated herein, the Court should sustain the Objection and deny the

relief requested in the Motion.




                                                 19
US-DOCS\124464084.8RLF1 25488887v.1
              Case 19-10289-LSS       Doc 3686   Filed 06/15/21    Page 20 of 20




 Dated: June 15, 2021                   /s/ Amanda R. Steele
        Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       Mark D. Collins (No. 2981)
                                       Michael J. Merchant (No. 3854)
                                       Amanda R. Steele (No. 5530)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: collins@rlf.com
                                               merchant@rlf.com
                                               steele@rlf.com


                                       - and -

                                       LATHAM & WATKINS LLP

                                       Jeffrey E. Bjork (admitted pro hac vice)
                                       Kimberly A. Posin (admitted pro hac vice)
                                       Helena G. Tseregounis (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071-1560
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       E-mail: jeff.bjork@lw.com
                                                kim.posin@lw.com
                                                helena.tseregounis@lw.com

                                       - and -

                                       Richard A. Levy (admitted pro hac vice)
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Facsimile: (312) 993-9767
                                       E-mail: richard.levy@lw.com

                                       Counsel for Debtors and Debtors-in-Possession




US-DOCS\124464084.8RLF1 25488887v.1
